— Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Scarpino, J.), rendered March 15, 1991, convicting him of criminal possession of a weapon in the third degree (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The defendant’s contention on appeal that an automatic weapon seized from his vehicle should have been suppressed as the fruit of his unlawful arrest was not specifically raised at the suppression hearing and is therefore unpreserved for appellate review (see, People v Dancey, 57 NY2d 1033; People v Tutt, 38 NY2d 1011; People v Frazier, 171 AD2d 809; People v Velasquez, 171 AD2d 825; People v Burgess, 168 AD2d 685). We conclude that review is not warranted in view of the overwhelming proof of the defendant’s guilt (see, People v Middleton, 140 AD2d 550, 551). O’Brien, J. P., Copertino, Pizzuto and Santucci, JJ., concur.